03/22/2022



             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0101



                                        OP 22-0101
                                                                     ,

  DEERE & COMPANY, a Delaware Corporation,
                                                                   MAR 2 2 2022
                                                                Bowen
              Petitioner,                                               Greenw000
                                                              Clerk of Supreme
                                                                               Court
                                                                 State of Montana


        v.
                                                                     ORDER
 MONTANA EIGHTH JUDICIAL DISTRICT
 COURT, CASCADE COUNTY, HONORABLE
 ELIZABETH A. BEST, Presiding Judge,

              Respondent.


       Petitioner, Deere & Company (Deere), has filed a Petition for Writ of Supervisory
Control alleging the Respondent, Montana Eighth Judicial District Court, Cascade County
(District Court), is proceeding under a rnistake of law and causing a gross injustice when
it ordered Deere to produce particular discovery. This case arises out of a fire which was
allegedly caused by a faulty bearing on a Deere hay baler. At issue is whether the Plaintiff
in the underlying action, Joe Garrity (Garrity), is entitled to discovery of documents
relating to other fires caused by bearings in other Deere equipment, and whether Garrity's
lawyers may share that discovery with other injured parties in cases where fire was caused
by bearings in Deere equipment. Garrity has filed a response to Deere's Petition. Trial is
scheduled for May 9, 2022.
       The District Court recognized that the parties agreed a protective order was
appropriate but disagreed about the scope of discovery and how the discovery could be
shared. The District Court and the parties met twice by telephone and the court thought
the matter had been resolved informally until Garrity filed an einergency request for a
hearing on February 15, 2022. The District Court held a hearing on February 23, 2022 and
stated its ruling and reasons on the record. The court entered a written order the next day.
The District Court ordered that Deere produce all ordinary work product from other cases
in which a failed bearing was alleged to have caused a fire, regardless of the type of
equiprnent used; the court specified the production time frame included January 1, 1993
(10 years preceding the manufacturer of the round baler at issue) to present; the court
adopted Garrity's proposed protective order setting forth the manner in which certain
confidential documents were to be handled but denied Deere's 10-day notice request; and
the court clarified Deere was not required to produce opinion work product or
attorney-client communications. The District Court "maintained" the May 9, 2022 trial
date.
        Deere contends supervisory control is appropriate because:
        1. Plaintiffs have failed to establish a substantial need to discover ordinary work
             product in Deere's closed claim files relating to fires caused by bearing failures;
        2. The District Court erred in compelling discovery of bearing failure fire claims
             that occurred 10 years before the subject baler was rnanufactured;
        3. The District Court erred in entering a sharing protective order; and
        4. The District Court erred because the time investment required to produce the
             compelled discovery unfairly prejudices Deere's ability to prepare for trial.
Garrity responds that the information Deere must produce is subject to a protective order
that restricts dissernination and future use of information discovered; that the information
requested was timely under the District Court's scheduling order, and that Deere's asserted
prejudice in complying with the District Court's order is a product of its own obstructive
discovery.
        Exercise of supervisory control is discretionary and done on a case-by-case
basis. M. R. App. P. 14(3). "This extraordinary rernedy can be invoked when the case
involves purely legal questions and urgent or emergency factors rnake the normal appeal
process inadequate." State v. Spady, 2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590
(citations omitted). Pretrial discovery disputes are typically not appropriate for the exercise
of supervisory control. This Court will not micromanage discovery or perform exhaustive
docurnent review on supervisory control.           We will nonetheless sparingly exercise
supervisory control over interlocutory discovery matters when required under truly

                                               2
extraordinary circumstances where the lower court is proceeding under a demonstrable
mistake of law and the failure to do so "will place a party at a significant disadvantage in
litigating the merits of the case."     Hegwood v. Mont. Fourth Judicial Dist. Court,
2003 MT 200, ¶ 6, 317 Mont. 30, 75 P.3d 308 (citing State ex rel. Burlington N. R. R. v.
Mont. Eighth Judicial Dist. Court, 239 Mont 207, 212, 779 P.2d 885, 889 (1989)). A trial
court has "inherent discretionary power to control trial administration." Henrickson v.
State, 2004 MT 20, ¶ 35, 319 Mont. 307, 84 P.3d 38.
       This Court has reviewed the pleadings and attachments filed by the parties and
considered the testimony, rulings, and the court's rationale in resolving this dispute. We
are not persuaded that supervisory control is appropriate. The District Court made clear
that discoverability does not equate to admissibility and took measures to protect the
confidentiality of certain discovery. The District Court will continue to oversee any alleged
discovery abuses and alleged errors of the District Court rnay be reviewed through the
normal appeal process. Deere has not established that urgency or emergency factors exist
making the normal appeal process inadequate or that the District Court is proceeding under
a mistake of law and is causing a gross injustice.
       Accordingly,
       IT IS ORDERED that Deere's Petition for Writ of Supervisory Control is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable
Elizabeth A. Best, Eighth Judicial District Court, Cascade County; Clerk of District Court,
Cascade County; and counsel of record.
                       r.
      DATED this          day of March, 2022.




                                             3
4